OFFICE OF THE ATTORNEY          GENERAL OF TEXAS
                          AUSTIN




Ran. Yarrln Ball, Ccatisilssioner
Board or xn8ureil4ecomlssloa4re
Ausitln,T4xaa
Dear sir;     Attention     of Sr. I. Blak
              opinion no. o-ls96
              Rat wlat 4onsti*tlt
                  Mre xnstlreM
    of rim or lightning or tornado or wind storm
    or hall insurance ih thio Stat4 aooording to
    the repcirtsmade to the Boar4 of In8Uranae COIP-
    mlssionsrs as required b3 lnw; and asid taxes
    when 8olleetsd shall be plaoed with tb4 Stat4
    Treaaursr in a separate fun8 whioh shall be
    known as the ?lre Imuranae DMiaion FuM,    rblah
    Fund shall be kept sepalWe and apart from other
    run@8 anKmon4ye in his hands; and said sp4uial
    Fund or SO ruuh themof as may be neo488ary ehall
    bs helQ and Q-ended forth4 purpose of aarry%ng
    oat the protialons of this Chapter; and ehould
    there be an unexpended Mlanoe at the end of
    uny    year,   saldbalsno4       shell   remainlaaaid
    'Feedana the Board or IMuramoe Cad8sionen
    shall r4du44   the aesesamnttorthe    8uooesUng
    y4arsothst     the -tprodue~6al4~~          into
    the State Treasa~~ together with said an
    eQ bnlqx44   in saLd'FUn@lin the !!Masury, XF-
    bs sufSiol4nt to pay +l 4xpeoses to? th4 dur-
    rent year, ~a~ not 4x448& the amount moe88wy
    to puy all ilaoessary   axpenses   of maj~.
    the Fbe   siuJumn44   *Ttaion    of 84iU Boara,:
    that no ~deflait  -8hdi   ooour  in .Mld FtM,    -4h
    ,tuuds shall be paid out upon r4qoisltfo!lBlade
    oat and riled by 4 majority  of the Coim~L~Ellon,
    when ths CmiptroZler shall i88trewurrante thare-
    for, The taxee 14714& and 4884884d by this S48-
    tion ohall be inbepanQ4& oY and in eddftzon
    toall othert4m8nowSnposed,       orwhiohoay
    hereaftsrbe lstpo84dbylaw, a&nst8nyaam-
    pany, mentioneilherein.*

           Artials 49W,          BeTkSea Civil 8tazrt48, ren68 4.8
follows0    .,~
         The prssidcrntor riarpr88ld4nt and s44z4-
    tarp or each fir4 marln4 or l&and lneuran44
    caapeay 401~ busfmess in this SUit4,4nau4lly,
    on the itret day or eaah ye8r, or tithln six&y
    day8 themafter,  shall pr4p4ra  underoathaad
    deposit nith the Oonmirrsfon8r 4 Nl,   true and
    acmplete 8tatemext oi the oondition ai 8Ubh
    aoaqany on the last day or the month of Deoeaib4r
    pmeding.-
          P~irtigra
                  h 4, page 34, of Senate bill NO. 4129,
Act8 of the 46th Ll Si4tUT8,  P8468 48 rOmW8  t

            "Frovldedthat the roi-egol~ approptitiOnS
       for the Firs ~ViSiOn Sh43.l be paid Out Of
       revenues     obteined   iroe   tax on p84      praaiUm8
       0r   laaumaae     aomp44ia8    la 44oordenoe    with the
       exlsthg laws, exempt the foregoing appro-
       prlatlona for fire esoape lnepeotors and
       their ~898,     whlah shall be paid out Or the
       General Revenue Fund.
            "For the purpossof m-printing the Texas
       Gen4ral %nSlS Schedules Of rlre and WincSt4~
       lnaurenos rates es provided in Artlole 4B8JZof
       the Revised Clvll S~ty~S~   and other matter%
       lholdeat thereto, there is hereby appropriated
       ror the tlsoal yearn endla& Au@& Sl, 1949              and
       August 31, 1941, 80 mUoh Oi the %8SSBMentS
       aolleoted under Artiale 4902, and any ba&nOOS
       remalalng in the IrireInsuranae DivlSiOn Ehad
       at the   end. of eny iisa.~   ywar,   or SO mwh  there-
       Or 48 l!Iay b4 WO48.“~$‘,   iOr   Oar~fXl&  Out the
       14~8~ of this ,@ate with regard to these eohe-
       dules.*

                Regarding llmltatleu Of pagment8, Senate Rlll
429,   SUpl?%,    Pags 149,~provldeer
                Ttxaept us othenisa providsd, wheaever,
       by virtue Or the p~liSiOXl8 O? this A&,
       lt4ms  8X-8 to be paid out or fees, lY304i~t8,
       apeclel fuade .orout of other ZtIIIdS  available
       ror ose.by a dep4rt.rmnt'it is the intention
       or the k&slature     to &It   expeadltur48 out
       Or aaid fees, X'%V34iptS, Sp@Oi41 fund8 4r other
       available funds to the purposes and in the
       twmunta Itemized herein, and it is so pmvlded.
       If, however, the amount ot.the fee8, reoelpts,
       sp4lal    or otbciiavailable funds here111referred
       to %re mOr8 then suffiafeat to pay the iteiS8
       hereln tbSigIUh4dto be paid theref'rcuu,     th8
       departnmnt to whloh the 8ald fW8, reoeipts,
       special funds or other araZl4ble funds 6cce
       appropriated XQRy, ii ?leSe884~ to EdmdaqU%t4ljr
       pprtorntthe fuaetiona of Said department,u%8
       %XIy p&t&m      Or   84id   %Ur~lU8
       special funds or other
Ron. Y%rvln Hall, Page 4


    however, that before doing so the heed of
     6UahdeparfJmIt sh4&    Under oath,u%kL)
    application, jointly, to the CovarpQr,
    the Attorney Ceneml and the Stat4 Tre48Urer
     setting forth in detail the aeaesslty for
    Using 8Uah SUrp1U3 f488, r404fpt8, SpbOidl
    flailsor other available fund8 and ItmalS-
    lng the pUTJBOSe8r0r whloh the mme 0       to
    be used. UdesS the appliaetion is 4ppr0Wd
    by at least two or the thraa permna afara-
    mentioned, the surplus fees, reoeipts, spa-
    cl%1 fuude or otber 4rallsble f'U%dSshall
    not be expended. Any itex Set out in the
    4pplicatlou 04% be deleted by d4Oi.SiOn   o? 4
    majority or the threa pemons aforemeatlonetl.
    All applications which %re approved or denied
    must be signed by those rotlug.to 4ppr0va
    or deny 84Ula. Said ~pliC4tiOllS artet
    approval 0~ rejaatlan, shrll be &led with
    and retained by the State Auditor for 4
    period  of Six months after the 4x@ration
    of the bien&m    ending Auguet 51;1941, an6
    Shtil rermluopen to public inspoatlonduring
    6%1d period. -All 8urplue fees, raaelpts,
    SpeOial .funds, or other atallable funds on.
    hand at the'snd oi each ye4r of the bleuuim
    Shall revert to the thnorel~Tenu8     Fund of
    this gtata udle88 othenrim prohibited by
    &B, or u&e58 otherwise provided herein.
    ao salary paid additional employees shall
    exaeed the amount here14 appxaprlated tar sM-
    law poaitlons. l&l disbUrSemtut8 Shall be
    made 011warrants issued by the Comptroller
    oa the St&e Tmaeury."
           Article I.+$,
                       Revised Civil   Statutas,   reatle48
r0iw73 :
         The fiscal year or the State shall
    terminate 04 the thirty-first dcy of Augmt
    0r em91 year and appropriatIona OS the State
    governuent shall aonform thereto. All off;-
    uers who ere required by ler to report amumlly
    or biennially to the &&elature   0r Governor
    shall close their aeeounta oa that date, aad
      60 soon therrarter %s rr'catloabla8h411 pm-
      pare and corplla their respaatlve rapartS.*
          By virtue of the above quoted statuta, 4ll
approyrl4tlon of the State Cavenmntnt muat amform to
tha flsoal ya%r therein desl((pat%dand not to thu budget
year Of any State departumt,.
              Artlola 4908, aupra, ~paalfl~lly   pravldas
that:
              "....aald SpOCfa1 FuAd ar SO nu9h thaxw
      48 xtnyha aeoesaary ahdll ba hald arid axpsnd  2
      rorthe     purpcme of oarrylng out tha prwbfons
      of thir Cheptar; sad should th4ra ba 44 UA~X-
      pend44.balance 4t the end or 44 yerr, aaid
      balaaoe    6ha11 rwain In eald Rurd and the Boer4
      of Insurance    Comml~sloners shall reduce the
      a8sca6ment tourthe suaaeedlng year so th4t the
      muiotiat  pmCuaod and paid into the St4te -aSUrf,
      together with saltiunexpenfiedb4l4~o4 la eaid
      Fwnd in the Traasury, will b4 8tUflolent to pay
      832 sxpezmaa for the aunant ye%r, end not ex-
      seed the nmaunt neoess4ry to pay all waes84ry
      expanse8 of maintaining th8 Flra 1AsWtrAO4 Mvf-
      slon of MM      Board, so th%t no aeriaft 8hal.l
      oeaus in 86ld Fund, which funds ah411 be g4.id
      out upon raqulsitloamade out and tiled by 4
      rpejorltyof the Ccmmloceio~,when the ccnptroller
      shell fsaue nrrant therMor....*
          The f4glslature wso&zrr   the c?l8blnotlon
                                                   k-
tweed the year for oollaotlngfunds by tha tarLou stata
departments  whhlah 1% usually tha aalondar ye%r and the
year ror expanbltureof svh runa which la the ri84ta
year.  ~uvplus XuAde.althiA ths meaning of that tarn a5
used in th% U.nzltatlansof Payeaentaclause of Seunte Bill
So. 487, Aota uf the 46th Iagielature,   only rerir to am
pluses with reapeat to Itans a~propriatad for 4Xp4ndltur4
by ths dqxtxtsant for the flrwaf.yunr.
          Theretom, you are'reqmctlklly 4Uvlee4 that It
Is the opinion of this &apartReat that it Is only la the
evant th%t there my be in tte spsnlsl tund en amunt of